DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/471033 filed on September 9, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1, 9, 14 and 20 are rejected under 102.  Claims 2-8, 10-13 and 15-19 are rejected under 103. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2021 was filed after the mailing date of the Application on September 9, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on February 17, 2022 was filed after the mailing date of the Application on September 9, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the nodes" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the second anti-entropy repair" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the second node repair" in Lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the nodes" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14 and 20 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1, 14 and 19 of U.S. Patent No. US 11,080,210.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/471033
11,119,845 (16/367069)
1. A computer-implemented method, comprising: determining, by a first node included in a plurality of nodes, that an anti-entropy repair procedure is ready to begin subsequent to a completion of a previous anti-entropy repair procedure; generating a first schedule for executing one or more operations associated with the anti-entropy repair procedure, wherein the first schedule comprises a sequence in which one or more node repairs are performed by multiple nodes included in the plurality of nodes during the anti-entropy repair procedure; and initiating the anti-entropy repair procedure across the multiple nodes included in the plurality of nodes, wherein the multiple nodes operate according to the first schedule during the anti-entropy repair procedure.
1. A computer-implemented method, comprising: determining, by a first node included in a plurality of nodes and before all other nodes included in the plurality of nodes, that a first anti-entropy repair procedure has ended; determining, by the first node, that a second anti-entropy repair procedure is ready to begin; generating a first schedule for executing one or more operations associated with the second anti-entropy repair procedure, wherein the first schedule comprises a sequence in which one or more node repairs are performed by multiple nodes included in the plurality of nodes during the second anti- entropy repair procedure; and writing the first schedule to a shared repair schedule data structure to initiate the second anti-entropy repair procedure across the multiple nodes included in the plurality of nodes.
14. One or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: determining, by a first node included in a plurality of nodes, that an anti-entropy repair procedure is ready to begin subsequent to a completion of a previous anti-entropy repair procedure; generating a first schedule for executing one or more operations associated with the anti-entropy repair procedure, wherein the first schedule comprises a sequence in which one or more node repairs are performed by multiple nodes included in the plurality of nodes during the anti-entropy repair procedure; and 4Patent App. No.: 17/471,033 Attorney Docket No.: NETF0192US1 C1 initiating the anti-entropy repair procedure across the multiple nodes included in the plurality of nodes, wherein the multiple nodes operate according to the first schedule during the anti-entropy repair procedure.
14. One or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: determining that a first anti-entropy repair procedure has ended; determining, by a first node included in a plurality of nodes and before all other nodes included in the plurality of nodes, that a second anti-entropy repair procedure is ready to begin; generating a schedule for executing operations associated with the second anti- entropy repair procedure, wherein the schedule comprises a sequence in which one or more node repairs are performed by multiple nodes included in the plurality of nodes during the second anti-entropy repair procedure; and writing the schedule to a shared repair schedule data structure to initiate the second anti-entropy repair procedure across multiple nodes included in the plurality of nodes.
20. A system, comprising: a memory that stores instructions, and a processor that is coupled to the memory and, when executing the instructions, is configured to: determining that an anti-entropy repair procedure is ready to begin subsequent to a completion of a previous anti-entropy repair procedure; generating a first schedule for executing one or more operations associated with the anti-entropy repair procedure, wherein the first schedule comprises a sequence in which one or more node repairs are performed by multiple nodes included in a plurality of nodes during the anti-entropy repair procedure; and initiating the anti-entropy repair procedure across the multiple nodes included in the plurality of nodes, wherein the multiple nodes operate according to the first schedule during the anti-entropy repair procedure.
19. A computing device, comprising: a memory that includes instructions; and a processor that is coupled to the memory and, when executing the instructions, is configured to: determine that a first anti-entropy repair procedure has ended; Page 6Patent App. No.: 16/367,069 Attorney Docket No.: NETF0192US1 determine, by a first node included in a plurality of nodes and before all other nodes included in the plurality of nodes, that a second anti-entropy repair procedure is ready to begin; generate a repair schedule associated with the second anti-entropy repair procedure, wherein the repair schedule comprises a sequence in which one or more node repairs are performed by multiple nodes included in the plurality of nodes durinq the second anti-entropy repair procedure; and write the repair schedule to a data store to initiate the second anti- entropy repair procedure across multiple nodes included in the plurality of nodes.



The claims of U.S. Patent No. US 11,119,845 B2 do not explicitly teach an anti-entropy repair procedure is ready to begin subsequent to a completion of a previous anti-entropy repair procedure and the multiple nodes operate according to the first schedule during the anti-entropy repair procedure.

However, Gehani (US Patent 6,098,078) teaches an anti-entropy repair procedure is ready to begin subsequent to a completion of a previous anti-entropy repair procedure (Col. 6, Lines 53-59; Col. 10, Lines 34-36) regarding asynchronous anti-entropy updates.  Gehani also teaches the multiple nodes operate according to the first schedule during the anti-entropy repair procedure (Col. 5, Lines 58-67) regarding a plurality of sites.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the claims of U.S. Patent No. US 11,119,845 B2 with an anti-entropy repair procedure is ready to begin subsequent to a completion of a previous anti-entropy repair procedure and the multiple nodes operate according to the first schedule during the anti-entropy repair procedure as taught by Gehani because an anti-entropy repair procedure can be performed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 14 and 20 is/are rejected under 35 U.S.C. 102 as being anticipated by Gehani (US Patent 6,098,078).


Claim 1, Gehani teaches computer-implemented method, comprising: determining, by a first node included in a plurality of nodes , that an anti-entropy repair procedure is ready to begin subsequent to a completion of a previous anti-entropy repair procedure (View Gehani Col. 6, Lines 53-59, Col. 10, Lines 34-46; asynchronous anti-entropy updates); generating a first schedule for executing one or more operations associated with the anti-entropy repair procedure, wherein the first schedule comprises a sequence in which one or more node repairs are performed by multiple nodes included in the plurality of nodes during the anti-entropy repair procedure (View Gehani Col. 6, Lines 53-59, Col. 9, Lines 65-67; schedule update propagation); and initiating the anti-entropy repair procedure across the multiple nodes included in the plurality of nodes (View Gehani Col. 2, Lines 1-6, Col. 4, Lines 4-14; invoke anti-entropy/copy entire data item), wherein the multiple nodes operate according to the first schedule during the anti-entropy repair procedure (View Gehani Col. 5, Lines 58-67; plurality sites).  

Claim 14 is the media corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 20 is the system corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.


Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  Gehani further teaches initiating the anti- entropy repair procedure comprises writing the first schedule to a shared data structure (View Gehani Col. 6, Lines 53-59, Col. 9, Lines 65-67; schedule anti-entropy).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehani (US Patent 6,098,078) in view of Vasanth (US Patent Application 2016/0292249 A1).

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Gehani does not explicitly teach repairing at least one inconsistent data partition that resides on the first node based on a division of the at least one inconsistent data partition into multiple subranges.

However, Vasanth teaches repairing at least one inconsistent data partition that resides on the first node based on a division of the at least one inconsistent data partition into multiple subranges (View Vasanth ¶ 11, 16; restore partition).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gehani with repairing at least one inconsistent data partition that resides on the first node based on a division of the at least one inconsistent data partition into multiple subranges since it is known in the art that a partition can be restored (View Vasanth ¶ 11, 16).  Such modification would have allowed an inconsistent partition to be repaired.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehani (US Patent 6,098,078) in view of Vasanth (US Patent Application 2016/0292249 A1) and further in view of Ihara (US Patent Application 2013/0120449).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.  Gehani does not explicitly teach determining that all previous nodes in the sequence have failed or finished the anti-entropy repair procedure prior to repairing the at least one inconsistent data partition.

However, Ihara teaches determining that all previous nodes in the sequence have failed or finished the anti-entropy repair procedure prior to repairing the at least one inconsistent data partition (View Ihara ¶ 83, 89; fault repair completion notification).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gehani with determining that all previous nodes in the sequence have failed or finished the anti-entropy repair procedure prior to repairing the at least one inconsistent data partition since it is known in the art that repair can be completed (View Ihara ¶ 83, 89).  Such modification would have allowed a notification of completion to be sent for a fault repair.


Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehani (US Patent 6,098,078) in view of Vasanth (US Patent Application 2016/0292249 A1) and further in view of Vaidyanathan (US Patent 6,941,287).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 2.  Gehani does not explicitly teach generating the division of the at least one inconsistent data partition into the multiple subranges based on at least one of a target completion time per subrange, a size of the at least one 2Patent App. No.: 17/471,033 Attorney Docket No.: NETF0192US1 C1 inconsistent data partition, or a number of partitions associated with the anti-entropy repair procedure.

However, Vaidyanathan teaches generating the division of the at least one inconsistent data partition into the multiple subranges based on at least one of a target completion time per subrange, a size of the at least one 2Patent App. No.: 17/471,033 Attorney Docket No.: NETF0192US1 C1 inconsistent data partition, or a number of partitions associated with the anti-entropy repair procedure (View Vaidyanathan Col. 4, Lines 1-21; subrange).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gehani with determining that generating the division of the at least one inconsistent data partition into the multiple subranges based on at least one of a target completion time per subrange, a size of the at least one 2Patent App. No.: 17/471,033 Attorney Docket No.: NETF0192US1 C1 inconsistent data partition, or a number of partitions associated with the anti-entropy repair procedure since it is known in the art that a partition can be divided (View Vaidyanathan Col. 4, Lines 1-21).  Such modification would have allowed a subrange to be repaired.

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 14.  Gehani does not explicitly teach generating a division of at least one inconsistent data partition that resides on the first node into multiple subranges based on at least one of a target completion time per subrange, a size of the at least one inconsistent data partition, or a number of partitions associated with the anti-entropy repair procedure; and repairing the at least one inconsistent data partition based on the division of the at least one inconsistent data partition into the multiple subranges.

However, Vaidyanathan teaches generating a division of at least one inconsistent data partition that resides on the first node into multiple subranges based on at least one of a target completion time per subrange, a size of the at least one inconsistent data partition, or a number of partitions associated with the anti-entropy repair procedure (View Vaidyanathan Col. 4, Lines 1-21; subrange).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gehani with generating a division of at least one inconsistent data partition that resides on the first node into multiple subranges based on at least one of a target completion time per subrange, a size of the at least one inconsistent data partition, or a number of partitions associated with the anti-entropy repair procedure since it is known in the art that a partition can be divided (View Vaidyanathan Col. 4, Lines 1-21).  Such modification would have allowed a subrange to be repaired.

The combination of teachings above does not teach repairing the at least one inconsistent data partition based on the division of the at least one inconsistent data partition into the multiple subranges.

However, Vasanth teaches repairing the at least one inconsistent data partition based on the division of the at least one inconsistent data partition into the multiple subranges (View Vasanth ¶ 11, 16; restore partition).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gehani with repairing the at least one inconsistent data partition based on the division of the at least one inconsistent data partition into the multiple subranges since it is known in the art that a partition can be restored (View Vasanth ¶ 11, 16).  Such modification would have allowed an inconsistent partition to be repaired.

Claim(s) 5, 6 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehani (US Patent 6,098,078) in view of Factor (US Patent Application 2015/0113324 A1).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Gehani does not explicitly teach initiating an additional anti-entropy repair procedure during execution of the anti-entropy repair procedure.

However, Factor teaches initiating an additional anti-entropy repair procedure during execution of the anti-entropy repair procedure (View Factor ¶ 50; parallel recovery configuration).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with initiating an additional anti-entropy repair procedure during execution of the anti-entropy repair procedure other since it is known in the art that a repair function can be performed for different nodes at the same time (View Factor ¶ 50). Such modification would have allowed multiple nodes can be repair in parallel.

Claim 17 is the media corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5.   Gehani further teaches the anti-entropy repair procedure comprises a full anti-entropy repair procedure (View Gehani Col. 1, Lines 60-62, Col. 4, Lines 4-14; copy entire data item) and the additional anti- entropy repair procedure comprises an incremental anti-entropy repair procedure (View Gehani Col. 1, Lines 60-62, Col. 2, Lines 7-23; apply missing updates).  

Claim 18 is the media corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 14.  Gehani further teaches the nodes included in the first subset of nodes perform the first node repair associated with the second anti-entropy repair procedure sequentially to the second node repair performed by the nodes included in the second subset of nodes (View Gehani Col. 1, Lines 60-62, Col. 2, Lines 7-23; apply missing updates).  

Gehani does not explicitly teach each node included in a first subset of nodes within the plurality of nodes performs a first node repair associated with the anti-entropy repair procedure in parallel with each other; each node included in a second subset of nodes within the plurality of nodes performs a second node repair associated with the anti-entropy repair procedure in parallel with each other.

However, Factor teaches each node included in a first subset of nodes within the plurality of nodes performs a first node repair associated with the anti-entropy repair procedure in parallel with each other (View Factor ¶ 50; parallel recovery configuration); each node included in a second subset of nodes within the plurality of nodes performs a second node repair associated with the anti-entropy repair procedure in parallel with each other (View Factor ¶ 50; parallel recovery configuration).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with each node included in a first subset of nodes within the plurality of nodes performs a first node repair associated with the anti-entropy repair procedure in parallel with each other; each node included in a second subset of nodes within the plurality of nodes performs a second node repair associated with the anti-entropy repair procedure in parallel with each other since it is known in the art that a repair function can be performed for different nodes at the same time (View Factor ¶ 50). Such modification would have allowed multiple nodes can be repair in parallel.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehani (US Patent 6,098,078) in view of Karlsson (US Patent Application 2014/0143300 A1).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Gehani does not explicitly teach determining that the anti-entropy repair procedure is ready to begin comprises determining that a minimum interval of time has lapsed since the previous anti-entropy repair procedure.

However, Karlsson teaches determining that the anti-entropy repair procedure is ready to begin comprises determining that a minimum interval of time has lapsed since the previous anti-entropy repair procedure (View Karlsson ¶ 72, 90; intervals).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gehani with determining that the anti-entropy repair procedure is ready to begin comprises determining that a minimum interval of time has lapsed since the previous anti-entropy repair procedure since it is known in the art that time can lapse (View Karlsson ¶ 72, 90).  Such modification would have allowed an anti-entropy procedure to be performed after an interval.

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Gehani does not explicitly teach initiating the anti- entropy repair procedure comprises writing a plurality of cluster-level parameters for executing the anti-entropy repair procedure to a shared data structure.

However, Karlsson teaches initiating the anti- entropy repair procedure comprises writing a plurality of cluster-level parameters for executing the anti-entropy repair procedure to a shared data structure (View Karlsson ¶ 119; anti-entropy cluster).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gehani with initiating the anti- entropy repair procedure comprises writing a plurality of cluster-level parameters for executing the anti-entropy repair procedure to a shared data structure since it is known in the art that anti-entropy can be performed on a cluster (View Karlsson ¶ 119).  Such modification would have allowed a cluster to be repaired.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehani (US Patent 6,098,078) in view of Vasanth (US Patent Application 2016/0292249 A1) in view of Mihnev (US Patent Application 2015/0199224) and further in view of Gaunt (US Patent Application 2003/0221095).

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 1.  Gehani does not explicitly teach determining that the first node has performed a node repair associated with the anti- entropy repair procedure; determining that all other nodes included in the plurality of nodes that are interdependent with the first node have performed one or more additional node repairs associated with the anti-entropy repair procedure; and 3Patent App. No.: 17/471,033 Attorney Docket No.: NETF0192US1 C1performing, by the first node, a post-repair procedure associated with the anti- entropy repair procedure.

However, Vasanth teaches determining that the first node has performed a node repair associated with the anti- entropy repair procedure (View Vasanth ¶ 11, 16; completed healing operation).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with determining that the first node has performed a node repair associated with the anti- entropy repair procedure since it is known in the art that a node can perform anti-entropy (View Vasanth ¶ 11, 16). Such modification would have allowed an anti-entropy repair procedure to be performed on a node.


The combination of teachings above does not explicitly teach determining that all other nodes included in the plurality of nodes that are interdependent with the first node have performed one or more additional node repairs associated with the anti-entropy repair procedure; and 3Patent App. No.: 17/471,033 Attorney Docket No.: NETF0192US1 C1performing, by the first node, a post-repair procedure associated with the anti- entropy repair procedure.


However, Mihnev teaches determining that all other nodes included in the plurality of nodes that are interdependent with the first node have performed one or more additional node repairs associated with the anti-entropy repair procedure (View Mihnev ¶ 37; interdependent node).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with determining that all other nodes included in the plurality of nodes that are interdependent with the first node have performed one or more additional node repairs associated with the anti-entropy repair procedure since it is known in the art that nodes can be interdependent within a network (View Mihnev ¶ 37). Such modification would have allowed an interdependent node to be repaired in a network.


The combination of teachings above does not explicitly teach performing, by the first node, a post-repair procedure associated with the anti- entropy repair procedure.

However, Gaunt teaches 3Patent App. No.: 17/471,033 Attorney Docket No.: NETF0192US1 C1performing, by the first node, a post-repair procedure associated with the anti- entropy repair procedure (View Gaunt ¶ 107, 108; create recovery image restored on drive).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with performing, by the first node, a post-repair procedure associated with the anti- entropy repair procedure since it is known in the art that a post-repair function can be performed (View Gaunt ¶ 107, 108). Such modification would have allowed a recovery image to be created and then used to restore the hard drive.

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 10.  Gaunt further teaches performing the post- repair procedure comprises deleting a partition that is no longer needed after the anti- entropy repair procedure is complete (View Gaunt ¶ 107, 108; delete current partition).  


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehani (US Patent 6,098,078) in view of Vasanth (US Patent Application 2016/0292249 A1) in view of Mihnev (US Patent Application 2015/0199224) in view of Gaunt (US Patent Application 2003/0221095) and further in view of Moudy (US Patent Application 2017/0026441).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 10.  The combination of teachings above does not explicitly teach performing the post- repair procedure comprises performing a compaction operation on one or more partitions associated with the first node to reduce latency when accessing the one or more partitions.

However, Moudy teaches performing the post- repair procedure comprises performing a compaction operation on one or more partitions associated with the first node to reduce latency when accessing the one or more partitions (View Moudy ¶ 90; reduce latency partitions).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with performing the post- repair procedure comprises performing a compaction operation on one or more partitions associated with the first node to reduce latency when accessing the one or more partitions since it is known in the art that latency can be reduced (View Moudy ¶ 90). Such modification would have allowed latency to be reduced in partitions after performing a recovery.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehani (US Patent 6,098,078) in view of Vasanth (US Patent Application 2016/0292249 A1) in view of Mihnev (US Patent Application 2015/0199224) in view of Gaunt (US Patent Application 2003/0221095) and further in view of Ihara (US Patent Application 2013/0120449).

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 10.  The combination of teachings above does not explicitly teach performing the post- repair procedure comprises transmitting a message to a monitoring application indicating that the first node has performed the node repair associated with the anti-entropy repair procedure.

However, Ihara teaches performing the post- repair procedure comprises transmitting a message to a monitoring application indicating that the first node has performed the node repair associated with the anti-entropy repair procedure (View Ihara ¶ 83, 89; fault repair completion notification).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gehani with performing the post- repair procedure comprises transmitting a message to a monitoring application indicating that the first node has performed the node repair associated with the anti-entropy repair procedure since it is known in the art that repair can be completed (View Ihara ¶ 83, 89).  Such modification would have allowed a notification of completion to be sent for a fault repair.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehani (US Patent 6,098,078) in view of Vasanth (US Patent Application 2016/0292249 A1) in view of Vaidyanathan (US Patent 6,941,287) and further in view of Ihara (US Patent Application 2013/0120449).


Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 15.  The combination of teachings above does not explicitly teach determining that all previous nodes in the sequence have failed or finished the anti-entropy repair procedure prior to repairing the at least one inconsistent data partition.

However, Ihara teaches determining that all previous nodes in the sequence have failed or finished the anti-entropy repair procedure prior to repairing the at least one inconsistent data partition (View Ihara ¶ 83, 89; fault repair completion notification).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gehani with determining that all previous nodes in the sequence have failed or finished the anti-entropy repair procedure prior to repairing the at least one inconsistent data partition since it is known in the art that repair can be completed (View Ihara ¶ 83, 89).  Such modification would have allowed a notification of completion to be sent for a fault repair.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Wu et al. (U.S. Patent Application 2016/0142249); teaches anti-entropy repair. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114